STATE OF MICHIGAN

                            COURT OF APPEALS



SAAD AKRAM BAHODA,                                                   UNPUBLISHED
                                                                     July 20, 2017
               Plaintiff-Appellant,

v                                                                    No. 332313
                                                                     Macomb Circuit Court
STEVEN M. KAPLAN,                                                    LC No. 2015-001714-CZ

               Defendant-Appellee.


Before: GADOLA, P.J., and METER and FORT HOOD, JJ.

PER CURIAM.

        In this action alleging legal malpractice, plaintiff Saad Akram Bahoda appeals as of right
the trial court’s order granting summary disposition to defendant Steven M. Kaplan pursuant to
MCR 2.116(C)(7)1 because plaintiff’s claim was precluded by the doctrine of collateral estoppel.
We affirm.

        This case arose out of defendant’s representation of plaintiff in a criminal matter in which
plaintiff was charged with assault with intent to commit murder, MCL 750.83, and ultimately
convicted after a jury trial of assault with intent to do great bodily harm less than murder, MCL
750.84. Following his trial, plaintiff claimed that defendant provided ineffective assistance of
counsel in multiple ways. The trial court denied plaintiff’s request for a new trial and declined to
conduct an evidentiary hearing.




1
  Although the trial court set forth the legal standards for MCR 2.116(C)(7), MCR 2.116(C)(8),
and MCR 2.116(C)(10) in its opinion and order and did not explicitly state that its grant of
summary disposition was predicated specifically on MCR 2.116(C)(7), it is clear that its decision
was in fact predicated on MCR 2.116(C)(7) because the trial court relied entirely on its
conclusion that plaintiff’s action was barred by the prior judgment in his criminal case and the
trial court did not employ any of the relevant language for a decision predicated on MCR
2.116(C)(8) or MCR 2.116(C)(10) in reaching its decision. Moreover, summary disposition is
properly granted under MCR 2.116(C)(7) when a claim is precluded by the doctrine of collateral
estoppel. Minicuci v Scientific Data Mgt, Inc, 243 Mich. App. 28, 42; 620 NW2d 657 (2000).


                                                -1-
        Meanwhile, as the post-conviction proceedings were occurring in plaintiff’s criminal
matter, plaintiff filed this civil lawsuit, acting in propria persona, against defendant. The trial
court in the civil action granted defendant’s motion for summary disposition and denied
plaintiff’s motion for discovery. The trial court concluded that plaintiff’s legal malpractice claim
was barred by the doctrine of collateral estoppel because the same issue was involved in
plaintiff’s ineffective assistance motion in his criminal matter, and the trial court in the criminal
matter had denied the motion by ruling that plaintiff did not receive ineffective assistance of
counsel and that plaintiff’s arguments had no merit. Plaintiff now appeals this order.

        While plaintiff’s appeal in the instant civil action was pending, this Court affirmed the
rulings of the trial court in plaintiff’s criminal case. 2 The Michigan Supreme Court denied
plaintiff’s application for leave to appeal this Court’s judgment.3

       On appeal, plaintiff first argues that the doctrine of collateral estoppel should not
preclude his legal malpractice action. We disagree.

       “This Court reviews the grant or denial of summary disposition de novo to determine if
the moving party is entitled to judgment as a matter of law.” Maiden v Rozwood, 461 Mich. 109,
118; 597 NW2d 817 (1999). Additionally, “[t]his Court reviews de novo the application of a
legal doctrine, including collateral estoppel.” People v Trakhtenberg, 493 Mich. 38, 47; 826
NW2d 136 (2012).

        Where a claim is precluded by the doctrine of collateral estoppel, summary disposition is
proper under MCR 2.116(C)(7).4 Minicuci v Scientific Data Mgt, Inc, 243 Mich. App. 28, 42; 620
NW2d 657 (2000); see also Alcona Co v Wolverine Environmental Prod, Inc, 233 Mich. App.
238, 246; 590 NW2d 586 (1998). “A party may support a motion under MCR 2.116(C)(7) by
affidavits, depositions, admissions, or other documentary evidence,” and “[i]f such material is
submitted, it must be considered. Rozwood, 461 Mich. at 119. “[T]he substance or content of the
supporting proofs must be admissible in evidence.” Id. However, “a movant under MCR
2.116(C)(7) is not required to file supportive material, and the opposing party need not reply
with supportive material. Id. “In reviewing whether a motion under MCR 2.116(C)(7) was
properly decided, [this Court] consider[s] all documentary evidence and accept[s] the complaint
as factually accurate unless affidavits or other appropriate documents specifically contradict it.”
Kuznar v Raksha Corp, 481 Mich. 169, 175-176; 750 NW2d 121 (2008).



2
  People v Bahoda (Bahoda I), unpublished opinion per curiam of the Court of Appeals, issued
June 14, 2016 (Docket No. 316879).
3
    People v Bahoda, 500 Mich. 959; 892 NW2d 362 (2017).
4
  MCR 2.116(C)(7) provides that a motion for summary disposition may be based on the ground
that “[e]ntry of judgment, dismissal of the action, or other relief is appropriate because of release,
payment, prior judgment, immunity granted by law, statute of limitations, statute of frauds, an
agreement to arbitrate or to litigate in a different forum, infancy or other disability of the moving
party, or assignment or other disposition of the claim before commencement of the action.”


                                                 -2-
        “Collateral estoppel is a rule of issue preclusion.” Moses v Dep’t of Corrections, 274
Mich. App. 481, 503; 736 NW2d 269 (2007). “Collateral estoppel precludes relitigation of an
issue in a subsequent, different cause of action between the same parties when the prior
proceeding culminated in a valid final judgment and the issue was actually and necessarily
determined in the prior proceeding.” Barrow v Pritchard, 235 Mich. App. 478, 480; 597 NW2d
853 (1999) (quotation marks and citation omitted). “The doctrine of collateral estoppel is
intended to relieve parties of the cost and vexation of multiple lawsuits, conserve judicial
resources, and, by preventing inconsistent decisions, encourage reliance on adjudication . . . .”
Monat v State Farm Ins Co, 469 Mich. 679, 692-693; 677 NW2d 843 (2004) (quotation marks
and citation omitted). “Generally, for collateral estoppel to apply three elements must be
satisfied: (1) a question of fact essential to the judgment must have been actually litigated and
determined by a valid and final judgment; (2) the same parties must have had a full [and fair]
opportunity to litigate the issue; and (3) there must be mutuality of estoppel.” Id. at 682-684
(quotation marks and citation omitted). “[M]utuality of estoppel requires that in order for a party
to estop an adversary from relitigating an issue that party must have been a party, or in privy to a
party, in the previous action,” and “[t]he estoppel is mutual if the one taking advantage of the
earlier adjudication would have been bound by it, had it gone against him.” Id. at 684-685
(quotation marks and citations omitted). However, “where collateral estoppel is being asserted
defensively against a party who has already had a full and fair opportunity to litigate the issue,
mutuality is not required.” Id. at 695.

        “Crossover estoppel, which involves the preclusion of an issue in a civil proceeding after
a criminal proceeding and vice versa, is permissible.” Barrow, 235 Mich. App. at 481. This
Court has previously held that “where a full and fair determination has been made in a previous
criminal action that the client received the effective assistance of counsel, the defendant-attorney
in a subsequent civil malpractice action brought by the same client may defensively assert
collateral estoppel as a bar.” Knoblauch v Kenyon, 163 Mich. App. 712, 725; 415 NW2d 286
(1987). “[T]he legal standards for ineffective assistance of counsel in criminal proceedings and
for legal malpractice in civil proceedings are equivalent for purposes of application of the
doctrine of collateral estoppel.” Id. at 719.

        In Barrow, 235 Mich. App. at 483-485, this Court reaffirmed that the holding and
reasoning of Knoblauch and its progeny “continue to represent the state of the law in Michigan.”
The defendants in Barrow had represented the plaintiff in a criminal matter in federal court that
resulted in the plaintiff being convicted on 11 of the 15 counts in his indictment and acquitted on
the remaining counts. Id. at 479. The plaintiff subsequently moved the trial court for a new trial
and argued in part that he had received ineffective assistance of counsel. Id. The motion was
denied by the trial court, after which the plaintiff filed a complaint in state court alleging legal
malpractice against the defendants based on their representation during the plaintiff’s criminal
trial. Id. The defendants moved for summary disposition on the ground that the malpractice
action was barred by collateral estoppel because the federal court had denied the plaintiff’s new
trial motion that had been based on an ineffective assistance claim. Id. The trial court granted
summary disposition to the defendants, and this Court affirmed. Id. In reaching its conclusion,
the Barrow Court explained:

       In order to establish a cause of action for legal malpractice, the plaintiff has the
       burden of establishing the following elements: (1) the existence of an attorney-

                                                -3-
         client relationship (the duty); (2) negligence in the legal representation of the
         plaintiff (the breach); (3) that the negligence was a proximate cause of an injury
         (causation); and (4) the fact and extent of the injury alleged (damage). As
         previously indicated, in order for a defendant in a criminal case to establish that
         he did not receive the effective assistance of counsel, he must show (1) that
         counsel’s performance was deficient and that, under an objective standard of
         reasonableness, counsel made an error so serious that counsel was not functioning
         as an attorney as guaranteed under the Sixth Amendment, and (2) that the
         deficiency was prejudicial to the defendant.

                                                * * *

                  Although case-law discussion of the requirements to establish ineffective
         assistance of counsel and legal malpractice may contain language disparity, we
         believe the standards are sufficiently similar in substance to support the
         application of the defense of collateral estoppel. The first step of the Strickland[5]
         standard and the breach element of a claim of legal malpractice are the same, i.e.,
         trial counsel must act reasonably. Further, the second step of the Strickland
         standard (prejudice) and the causation element of a claim of legal malpractice are
         also the same, i.e., a defendant must show that trial counsel’s alleged deficiency
         affected the outcome of the criminal trial. Finally, although defendants were not
         parties to plaintiff’s motion for a new trial based on ineffective assistance of
         counsel in the federal court, we agree with this Court’s extensive analysis in
         Knoblauch, supra at 719-725, that mutuality of estoppel is not necessary before a
         defendant in a legal malpractice action can use the defense of collateral estoppel.
         [Id. at 483-485 (some citations omitted).]

        Here, as an initial matter, the trial court determined “that the gravamen of [plaintiff’s]
complaint against [defendant] is for legal malpractice” and that plaintiff’s claims of breach of
fiduciary duty and fraud asserted against defendant could not be considered separate causes of
action and were “subsumed by the legal malpractice claim.” Plaintiff does not contest this
finding on appeal. Therefore, there is no civil claim to evaluate on appeal other than one of legal
malpractice for purposes of determining whether the trial court erred by concluding that plaintiff
was estopped from maintaining his lawsuit.

        With respect to the first element of the collateral estoppel analysis, plaintiff moved the
trial court in his criminal matter for a new trial or an evidentiary hearing and raised claims that
defendant provided ineffective assistance of counsel based on allegations that defendant
misadvised plaintiff of the laws and rules applicable to his case, failed to file motions on behalf
of plaintiff, failed to make a mandatory disclosure of a conflict of interest, and failed to move for
disqualification based on the alleged conflict of interest involving attorney Brian Legghio. More
specifically regarding the conflict-of-interest allegation, plaintiff argued that defendant had a
duty to inform the trial court that attorney Legghio’s representation of Natalie Allie, as an


5
    Strickland v Washington, 466 U.S. 668; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984).


                                                  -4-
adverse witness against plaintiff who was granted immunity, constituted a potential or actual
conflict of interest because defendant had referred Legghio to meet with plaintiff and therefore
knew about the prior relationship between Legghio and plaintiff.

        Plaintiff’s former appellate attorney in his criminal matter also moved for a new trial or
evidentiary hearing based on defendant’s failure to raise the issue of self-defense during trial.
The trial court rejected plaintiff’s claims, as did this Court in plaintiff’s appeal of his criminal
matter, and the Michigan Supreme Court denied leave to appeal this Court’s judgment.

        Similarly, in the instant civil matter claiming that defendant committed legal malpractice,
plaintiff alleged that defendant provided constitutionally deficient performance, was ineffective,
was negligent, breached his fiduciary duty, committed silent fraud, and committed common-law
fraud. As previously noted, plaintiff’s complaint was simply asserting legal malpractice on
multiple grounds. Specifically, plaintiff alleged that defendant failed to develop a proper defense
strategy; failed to request a self-defense instruction; failed to assert a defense strategy of self-
defense; failed to generally test the prosecution’s case and impeach prosecution witnesses; failed
to investigate; failed to inform the trial court of “a potential or actual conflict of interest”
between plaintiff, attorney Legghio, Allie, and the prosecutor in plaintiff’s criminal case;
wrongfully induced plaintiff to believe that there was no conflict of interest where Legghio
represented Allie and secured an immunity deal, lied to plaintiff about calling a defense witness;
wrongfully indicated to plaintiff that his only defense option was an intent defense; wrongfully
allowed the prosecutor to “use a conflict of interest as a means to dictate plaintiff’s defense in his
criminal case”; failed to act with reasonable competence in motion practice; and failed to comply
with “the standard of practice and care, the cannons of ethics, the Michigan Rules of Professional
Conduct, and ethical considerations applicable to attorneys in the State of Michigan.”

        We conclude that all of plaintiff’s allegations in his malpractice complaint can properly
be considered variations of the same claims made in his ineffective assistance action against
defendant in plaintiff’s criminal proceedings6 because they all involve issues relating to how
defendant represented plaintiff during the criminal matter and defendant’s alleged failure to
properly advise plaintiff on applicable laws and rules, to file motions, to disclose an alleged
conflict of interest involving Legghio and take certain actions based on that alleged conflict of
interest, and to present plaintiff’s desired defense of self-defense. With respect to plaintiff’s
various complaints related to the alleged conflict of interest involving attorney Legghio and
Allie, this was explicitly raised as part of plaintiff’s ineffective assistance claim in the criminal
proceedings. Plaintiff’s remaining legal malpractice claims essentially boil down to plaintiff’s
disagreement with defendant’s choice of trial strategy, including the theory of defense he
presented, how the defense theory was presented, and how defendant chose to conduct the trial.
These claims may be understood as species of plaintiff’s previous claims in the criminal
proceedings that defendant failed to raise the issue of self-defense during trial and misadvised



6
  Indeed, plaintiff does not adequately contest this on appeal but instead emphasizes the lack of
an evidentiary hearing and the allegedly different incentives in the criminal context versus the
civil context.


                                                 -5-
plaintiff of the laws and rules applicable to his case. Regardless of the precise choice of words
used by plaintiff to articulate his claims in each forum, the first collateral estoppel element is
satisfied because a question of fact essential to the judgment was actually litigated and
determined by a valid and final judgment. Monat, 469 Mich. at 682.

        Next, plaintiff raised these issues in the trial court as part of his criminal matter, and the
trial court rejected plaintiff’s arguments, denying his requests for a new trial and evidentiary
hearing. The trial court also rejected plaintiff’s motion for reconsideration. While plaintiff
contends that he did not have a full opportunity to litigate these issues because he was not
granted a Ginther7 hearing, plaintiff does not cite any authority for the proposition that he was
legally entitled to a Ginther hearing. “[A] trial court’s decision whether to hold an evidentiary
hearing is reviewed for an abuse of discretion,” and a trial court abuses its discretion “when the
court chooses an outcome that falls outside the range of reasonable and principled outcomes.”
People v Unger, 278 Mich. App. 210, 216-217; 749 NW2d 272 (2008). As previously noted, this
Court has affirmed the trial court’s rulings and the Michigan Supreme Court has denied
plaintiff’s application for leave to appeal in his criminal matter.8

       While plaintiff argues that he has not had a full and fair opportunity to litigate his claims
regarding defendant’s representation because his criminal appeal is still pending on appeal in this
Court, plaintiff’s argument is now moot because plaintiff’s criminal appeal is no longer pending.
“An issue is deemed moot when an event occurs that renders it impossible for a reviewing court
to grant relief.” B P 7 v Bureau of State Lottery, 231 Mich. App. 356, 359; 586 NW2d 117
(1998). “As a general rule, an appellate court will not decide moot issues.” Id.

        Because a claim of ineffective assistance in criminal proceedings involves the same legal
standards as a civil claim for legal malpractice, Knoblauch, 163 Mich. App. at 719, plaintiff has
had a full and fair opportunity to litigate his claims, Monat, 469 Mich. at 682-683.

         Finally, mutuality is not required in this situation because “collateral estoppel is being
asserted defensively against a party who has already had a full and fair opportunity to litigate the
issue . . . .” Monat, 469 Mich. at 695. Specifically, as this Court has previously held, “where a
full and fair determination has been made in a previous criminal action that the client received
the effective assistance of counsel, the defendant-attorney in a subsequent civil malpractice
action brought by the same client may defensively assert collateral estoppel as a bar.”
Knoblauch, 163 Mich. App. at 725. Therefore, defendant may assert collateral estoppel to
preclude the instant malpractice action based on his representation of plaintiff in the previous
criminal matter. Id.

       Nonetheless, plaintiff relies on Trakhtenberg, 493 Mich. 38, for the proposition that the
doctrine of collateral estoppel does not bar his claim because the incentives to litigate the issue of


7
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).
8
 This Court specifically held that the trial court did not abuse its discretion in failing to hold a
Ginther hearing. Bahoda I, unpub op at 7.


                                                 -6-
a defense attorney’s performance are different in the contexts of criminal cases involving
ineffective assistance of counsel and civil claims of legal malpractice. Plaintiff’s reliance on
Trakhtenberg is misplaced because that case is clearly distinguishable from the instant case. In
Trakhtenberg, the issue was “whether collateral estoppel may be applied to preclude review of a
criminal defendant’s claim of ineffective assistance of counsel when a prior civil judgment held
that defense counsel’s performance did not amount to malpractice.” Id. at 42. In other words,
the situation in that case was the inverse of the situation here: an attempt to use cross-over
collateral estoppel going from the civil to criminal context rather than the criminal to civil
context. The Trakhtenberg Court noted that “[s]everal Court of Appeals opinions have held that
a criminal defense attorney may rely on the doctrine of collateral estoppel in order to avoid
malpractice liability when a full and fair determination was made in a previous criminal action
that the same client had received effective assistance of counsel” but that “we must hesitate to
apply collateral estoppel in the reverse situation—when the government seeks to apply collateral
estoppel to preclude a criminal defendant’s claim of ineffective assistance of counsel in light of a
prior civil judgment that defense counsel did not commit malpractice.” Id. at 48. The Court
concluded “that collateral estoppel cannot be applied to preclude the review of a criminal
defendant’s claim of ineffective assistance of counsel simply because a previous civil proceeding
determined that defense counsel had not committed malpractice.” Id. at 58. The Court explained
its holding and reasoning as follows:

               We hold that the Court of Appeals erred when it applied collateral
       estoppel to preclude its review of defendant’s ineffective-assistance-of-counsel
       claim because defendant did not have a full and fair opportunity to litigate his
       claim in the malpractice proceeding. Considering the nature of the forum in
       which defendant’s allegations concerning counsel’s errors were initially rejected,
       it is clear that defendant’s interest when pursuing his civil malpractice claim
       differed from his interest in asserting his constitutional right to effective counsel
       in the criminal proceeding. Indeed, defendant sought monetary gain in the
       malpractice case, whereas in his criminal case he seeks protection of a
       constitutional right and his liberty. Accordingly, because defendant has a
       different and most likely stronger incentive to litigate counsel’s errors in the
       criminal proceeding, the prior civil litigation concerning counsel’s alleged claims
       of error did not afford defendant a full and fair opportunity to litigate his
       ineffective-assistance-of-counsel claim. [Id. at 50-51 (emphasis added).]

       Therefore, the Court’s opinion in Trakhtenberg did not disturb the well-established rule
that collateral estoppel may be used defensively going from the criminal context to the civil
context when the defendant had a full and fair opportunity to litigate an ineffective assistance
claim.

       The trial court did not err by granting summary disposition under MCR 2.116(C)(7)
based on the doctrine of collateral estoppel. Minicuci, 243 Mich. App. at 42. While the parties
also advance arguments related to whether summary disposition would have been proper under
MCR 2.116(C)(8) and MCR 2.116(C)(10), we decline to address these issues in light of our
conclusion that summary disposition was properly granted pursuant to MCR 2.116(C)(7).
Liparoto Constr, Inc v Gen Shale Brick, Inc, 284 Mich. App. 25, 39 n 1; 772 NW2d 801 (2009).


                                                -7-
      Next, plaintiff argues that summary disposition was premature without further discovery.
We disagree.

        Summary disposition “is generally premature if discovery has not been completed unless
there is no fair likelihood that further discovery will yield support for the nonmoving party's
position.” See id. at 33-34. In Liparoto Constr, we held that summary disposition was not
premature where summary disposition had been granted to a defendant on the basis of a one-year
contractual limitations period because the limitations period was “not a matter that requires
further factual development” and “[a]ccordingly, there [was] no fair likelihood that further
discovery would yield support for plaintiff's action against [the defendant].” Id. at 27, 33-34.

        Here, summary disposition was granted to defendant on the ground of collateral estoppel.
As previously discussed, plaintiff raised materially the same claims against defendant during the
course of plaintiff’s ineffective-assistance litigation in the criminal matter, and plaintiff’s
arguments were rejected both in the trial court and on appeal. There is no further factual
development that is necessary to determine whether collateral estoppel barred plaintiff’s legal
malpractice claim, and “there is no fair likelihood that further discovery would yield support for
plaintiff’s action . . . .” Id. at 34. Moreover, plaintiff has not made any attempt to identify
evidence that would have been revealed in discovery that would somehow demonstrate that
collateral estoppel did not preclude this action. To have allowed this lawsuit to continue would
have been contrary to the intended purposes of the collateral-estoppel doctrine, which is “to
relieve parties of the cost and vexation of multiple lawsuits, conserve judicial resources, and, by
preventing inconsistent decisions, encourage reliance on adjudication . . . .” Monat, 469 Mich. at
692-693 (quotation marks and citations omitted). Summary disposition was not premature.

        Finally, plaintiff’s reliance on Gebhardt v O’Rourke, 444 Mich. 535, 554; 510 NW2d 900
(1994), for the proposition that “successful postconviction relief is not a prerequisite to the
maintenance of a claim for legal malpractice arising out of negligent representation in a criminal
matter” is misplaced. In Gebhardt, the issue before the Court was whether the plaintiff’s action
for legal malpractice was barred by the statute of limitations—specifically, whether the cause of
action accrued only upon the judgment of acquittal (obtained by a different attorney) in the
underlying criminal case being upheld on appeal, or if it accrued before that time. Id. at 537-
538. The defendant attorney represented the plaintiff in a criminal trial that resulted in the
plaintiff being convicted, but the plaintiff hired a different attorney for her post-conviction
proceedings that ultimately resulted in a judgment of acquittal for the plaintiff. Id. at 537-538.
The plaintiff filed her malpractice action against the defendant after the acquittal was upheld on
appeal, and the trial court granted summary disposition to the defendant based on the applicable
statute of limitations. Id. at 538-539. The Gebhardt Court held “that a criminal defendant’s
legal malpractice action accrues on the last day of his attorney’s professional service in the
underlying criminal matter out of which the negligence arose, after which time he has two years
to file suit”; that “a criminal defendant’s malpractice suit will not be barred by the two-year
provision if he files within six months of when he discovers, or should have discovered, his
malpractice claim”; and that “successful postconviction relief is not a prerequisite to the
maintenance of a claim for legal malpractice arising out of negligent representation in a criminal
matter.” Id. at 554. The Court concluded that “[b]ecause the plaintiff filed her claim well past
two years from [the defendant’s] last day of service, the suit [was] barred under the two-year
limitation provision,” and it further concluded that the plaintiff’s “action [was] also barred under

                                                -8-
the six-month discovery rule.” Id. at 544. Importantly, the Court “decline[d] to address today
the question of when issue preclusion and collateral estoppel may be appropriately applied.” Id.
at 549 n 15.

        Here, the issue was not determining when plaintiff had to file his malpractice action in
order to comply with the statute of limitations but rather whether the action could even be
continued once filed. In other words, the fact that plaintiff could file his malpractice action
before obtaining successful post-conviction relief in order to avoid being barred by the statute of
limitations does not mean that the action cannot now be barred nonetheless by the doctrine of
collateral estoppel. Plaintiff’s reliance on Gebhardt does not advance his argument here.

       Affirmed.



                                                            /s/ Michael F. Gadola
                                                            /s/ Patrick M. Meter
                                                            /s/ Karen M. Fort Hood




                                                -9-